Title: From Thomas Jefferson to Richard Harrison, 9 March 1796
From: Jefferson, Thomas
To: Harrison, Richard


                    
                        Dear Sir
                        Monticello Mar. 9. 96.
                    
                    The letters and papers addressed to you by this post [are] public, and for the files of your office. But I cannot refrain indulging myself in a private line also. If you shall be satisfied by these papers that all the heads of difficulty are cleared away, I shall hope the matter will be finally settled by yourself. To me they appear to leave no difficulty, and the less, because mine being the last of those accounts, the precedent can have no consequence on any thing subsequent. If however you are still unsatisfied as to any one of these heads (and [from] the expressions of your letter I conjecture that if any difficulty [remains] it will be as to that of Outfit) then I would beseech you to decide on all those on which you are satisfied, that if I am obliged to [carry] the matter before Congress, it may be on a simple abstract question. No man upon earth has such mortal aversion, as myself to be the subject of discussion, and therefore I wish to narrow the ground, if ground must still remain. Nothing but the accident of the change in the form of our government prevented my having the formal approbation of the charge of Outfit from the old Congress and a thing approved by the antient legislature, and [approved] by the present one cannot be doubtful in it’s issue, tho it is [disagreeable in the process] to it. I am with very great esteem [Dr. Sir Your friend] & servt
                    
                        Th: Jefferson
                    
                 